Title: To James Madison from William C. C. Claiborne, 15 July 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 15 July 1805, New Orleans. “Your favor of the 2nd of June [not found] I have had the pleasure to receive. Your Letter to Mr. Duplantier shall be delivered, and in his agency for La Fayette, he will receive all the aid in my power, for my friendship for that unfortunate Patriot is very Sincere, and I feel solicitous that the donation of Congress should prove a sure resource in providing for his own comfort and the establishment of his family. I am desirous to learn the final issue of the pending Negotiation at Madrid. I had Supposed that our Envoy would experience much difficulty and delay; The great object of Spain will be to make the Mississippi the Boundary. Her Agents here avow it, and hesitate not to Say, that on no other condition will Spain consent to an Amicable adjustment. But my impression is otherwise; If Spain should find that the United States will maintain their ground, and possess themselves by force of the Territory claimed, She will yield to our demands, unless indeed a contrary policy should be advised or prescribed by France, and I cannot conjecture any rational considerations which would lead the Emperor Napoleon to wish a War with the United States. I have not found on the part of Governor Folch, that Spirit of accommodation which I had anticipated; One American Vessel (with Public Stores) was permited to pass and repass the Fort of Mobile without interruption, but other’s have been brought to, and duties exacted. The long and unnecesssary detention of Captain Carmick at Pensacola I consider as unfriendly, and the Robbing him of his Papers on his return (which I cannot but attribute to the Spanish Agents) evidences a Hostile Jealousy.”
        